The case is held, the decision is reserved, the motion to relieve counsel of assignment is granted and new counsel is to be assigned. Memorandum: By order entered August 26, 2014, upon respondent’s default, Family Court granted sole custody of the subject children to petitioner. Respondent’s assigned appellate counsel has moved to be relieved of the assignment on the ground that there are no nonfrivolous issues for appeal. We conclude that there is a nonfrivolous issue as to whether Family Court abused its discretion in denying the request by respondent’s trial counsel for an adjournment (see Tun v Aw, 10 AD3d 651, 652 [2004]). We therefore relieve appellate counsel of his assignment and assign new counsel to brief this issue, as well as any other issues that counsel’s review of the record may disclose. (Appeal from an Order of Family Court, Oneida County, Randal B. Caldwell, J. — Custody).
Present — Scudder, P.J., Smith, Lindley, Valentino and Whalen, JJ.